UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2013 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2013 Annual Report to Shareholders DWS Target 2014 Fund Contents 4 Portfolio Management Review 8 Performance Summary 10 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 26 Summary of Management Fee Evaluation by Independent Fee Consultant 30 Board Members and Officers 35 Account Management Resources This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds ("ETFs") trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 8 through 9 for more complete performance information. Investment Strategy The fund seeks to provide a guaranteed return of investment on November 15, 2014 (the "Maturity Date") to investors who reinvest all dividends and hold their shares to the Maturity Date. The fund seeks to achieve its investment objectives by investing a portion of its assets in "zero coupon" U.S. Treasury obligations and the balance of its assets in common stocks or investment vehicles that provide exposure to common stocks. DWS Target 2014 Fund produced a total return of 3.00% during the annual period ending July 31, 2013. U.S. government bonds experienced poor performance during the past 12 months ended July 31, 2013, but the fund — by virtue of the relatively short time left until its maturity — was able to sidestep the full impact of the downturn. U.S. Treasuries generally performed well for much of the annual period thanks to the combination of slow economic growth, low inflation and the continued support provided by the U.S. Federal Reserve Board's (the Fed's) bond-buying program known as "quantitative easing" (QE). Aside from a brief spike in March 2013, the 10-year Treasury note largely traded in a range between 1.6% and 1.9% from the beginning of the period through the end of April 2013. This benign environment abruptly changed in May 2013, however, when Fed Chairman Ben Bernanke suggested that the Fed may "taper" QE before year-end. Bonds sold off sharply on the news, causing yields to spike from 1.63% on May 2, 2013 to 2.59% by the end of the period. (Bond prices and yields move in opposite directions.) Longer-term bonds were hit much harder than their short-term counterparts, a plus for the fund given that its fixed income holdings are now entirely short-term in nature. The fund's bond benchmark — the Barclays U.S. Treasury Index — closed the annual period with a loss of -2.72%. "As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader U.S. stock market." In contrast to the turbulence in the bond market, U.S. equities delivered outstanding returns during the past 12 months ending July 31, 2013. The Standard & Poor's 500® (S&P 500) Index, the fund's equity benchmark, gained 25.00%. Stocks were supported by an environment highlighted by the improving housing market, rising stock buybacks and the generally robust health of large domestic corporations. The S&P 500 closed the period just short of its all-time high. Performance Attribution As of July 31, 2013, the fund held a weighting of 18.1% in stocks and 81.6% in bonds. The remainder of the portfolio was in cash. The fixed income portion of the portfolio is invested entirely in Treasury STRIPS, which stands for Separate Trading of Registered Interest and Principal of Securities. STRIPS are created by dividing all of the individual interest and principal payments of underlying coupon-bearing Treasury notes into separate zero-coupon securities. Such securities initially sell at a discount to their final value, and their prices gradually rise until they become fully valued at par ($100 per bond) on their maturity date. Because STRIPS are more responsive to interest rate changes than coupon-bearing bonds of similar maturity, they tend to be more sensitive to volatility in the broader bond market. This is particularly true for longer-maturity STRIPS. On the other hand, the dominant contribution to price performance for STRIPS with closer maturity dates comes from the gradual accretion of the bonds towards their $100 par value. Since the fund's November 15, 2014 maturity date is so close, the performance of the fixed income portion of the portfolio is due almost entirely to the accretion of the STRIPS' price toward its par value rather than movements in prevailing interest rates. For the year, the fund's STRIPS position produced a return of approximately 0.7%. This return is greater than that of the Barclays U.S. Treasury Index because the maturity of the fund's STRIPS investment is less than the average maturity of the securities in the benchmark — a positive factor at a time in which long-term bonds underperformed. The equity portion of the fund is invested in two exchange-traded funds, or ETFs, that track the performance of the S&P 500 Index: the SPDR S&P 500 ETF and the iShares S&P 500 Index ETF. We believe this low-cost approach will enable the equity portion of the fund to produce returns in line with the broader U.S. equity market. This portion of the portfolio performed very well during the 12-month reporting period, reflecting the robust gain in the U.S. market during this time. While stocks are only a modest part of the portfolio, their strong return helped augment the performance of its holdings in zero-coupon bonds. Outlook and Positioning As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader U.S. stock market. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. • Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Rahmila Nadi, Associate Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2012 after six years of experience at J.P. Morgan Chase in credit portfolio trading. • BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Lower interest rates are paid on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The Barclays U.S. Treasury Index is an unmanaged index of prices of U.S. Treasury bonds with maturities of one to 30 years. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Performance Summary July 31, 2013 (Unaudited) Average Annual Total Returns as of 7/31/13 1-Year 5-Year 10-Year Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.00% load) -2.15 % % % S&P 500® Index† % % % Barclays U.S. Treasury Index†† -2.72 % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2012, is 1.21% and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 7/31/13 $ 7/31/12 $ Distribution Information: Twelve Months as of 7/31/13: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. The growth of $10,000 is cumulative. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The Barclays U.S. Treasury Index tracks the performance of U.S. Treasury obligations with a remaining maturity of one year or more. Investment Portfolio as of July 31, 2013 Principal Amount ($) Value ($) Government & Agency Obligation 82.0% U.S. Treasury Obligation U.S. Treasury STRIPS, 4.465%*, 11/15/2014 (a) (Cost $17,839,561) Shares Value ($) Exchange-Traded Funds 18.2% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $2,790,147) Securities Lending Collateral 39.9% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $9,168,750) Cash Equivalents 0.2% Central Cash Management Fund, 0.05% (b) (Cost $50,979) % of Net Assets Value ($) Total Investment Portfolio (Cost $29,849,437)† Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $29,849,437. At July 31, 2013, net unrealized appreciation for all securities based on tax cost was $2,398,145. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,398,145 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at July 31, 2013 amounted to $8,978,805, which is 39.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligation $
